Proceeding pursuant to section 298 of the Executive Law, to review an order of the State Human Rights Appeal Board, dated September 17, 1973, affirming an order of the State Division of Human Rights, dated October 24, 1972, which, inter alla, found petitioners guilty of discriminating as to race, color and national origin with respect to employment, and cross application of the Division of Human Rights for enforcement of the order of the Appeal Board. Petition dismissed on the merits, cross application granted, and petitioners are directed to comply with said order of the Appeal Board, without costs. No opinion. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.